OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21460 Pioneer Series Trust II (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: August 31, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Select Mid Cap Growth Fund Schedule of Investments 8/31/2015 Shares Value COMMON STOCKS - 99.4% Energy - 2.9% Oil & Gas Equipment & Services - 0.5% Core Laboratories NV $ Oil & Gas Exploration & Production - 2.4% Cabot Oil & Gas Corp. $ Cimarex Energy Co. Memorial Resource Development Corp. * $ Total Energy $ Materials - 5.3% Commodity Chemicals - 0.3% Westlake Chemical Corp. $ Fertilizers & Agricultural Chemicals - 0.6% Agrium, Inc. $ AgroFresh Solutions, Inc. $ Specialty Chemicals - 2.8% Cytec Industries, Inc. $ Flotek Industries, Inc. * The Sherwin-Williams Co. WR Grace & Co. * $ Construction Materials - 0.7% Eagle Materials, Inc. $ Martin Marietta Materials, Inc. $ Metal & Glass Containers - 0.4% Berry Plastics Group, Inc. * $ Paper Packaging - 0.5% Packaging Corp of America $ Total Materials $ Capital Goods - 6.6% Aerospace & Defense - 0.5% Rockwell Collins, Inc. $ Building Products - 2.2% Builders FirstSource, Inc. $ Fortune Brands Home & Security, Inc. Lennox International, Inc. Owens Corning * $ Construction & Engineering - 0.2% KBR, Inc. $ Electrical Components & Equipment - 0.6% Acuity Brands, Inc. $ Industrial Conglomerates - 1.5% Carlisle Companies, Inc. $ Roper Technologies, Inc. $ Construction & Farm Machinery & Heavy Trucks - 1.6% WABCO Holdings, Inc. * $ Wabtec Corp./DE $ Total Capital Goods $ Commercial Services & Supplies - 4.5% Office Services & Supplies - 0.5% Pitney Bowes, Inc. $ Diversified Support Services - 1.0% Cintas Corp. $ TransUnion $ Human Resource & Employment Services - 2.1% ManpowerGroup, Inc. $ Towers Watson & Co. WageWorks, Inc. * $ Research & Consulting Services - 0.9% Equifax, Inc. $ Verisk Analytics, Inc. * $ Total Commercial Services & Supplies $ Transportation - 4.8% Airlines - 3.1% Alaska Air Group, Inc. $ American Airlines Group, Inc. United Continental Holdings, Inc. * $ Railroads - 0.8% Kansas City Southern $ Trucking - 0.5% Ryder System, Inc. $ Airport Services - 0.4% Macquarie Infrastructure Corp. $ Total Transportation $ Automobiles & Components - 0.8% Auto Parts & Equipment - 0.8% Lear Corp. $ Total Automobiles & Components $ Consumer Durables & Apparel - 2.0% Home Furnishings - 0.8% Mohawk Industries, Inc. * $ Apparel, Accessories & Luxury Goods - 1.2% G-III Apparel Group, Ltd. * $ Hanesbrands, Inc. $ Total Consumer Durables & Apparel $ Consumer Services - 7.1% Hotels, Resorts & Cruise Lines - 1.5% Hilton Worldwide Holdings, Inc. $ Norwegian Cruise Line Holdings, Ltd. * $ Restaurants - 4.9% Buffalo Wild Wings, Inc. * $ Chipotle Mexican Grill, Inc. * Dave & Buster's Entertainment, Inc. Jack in the Box, Inc. * Panera Bread Co. * Sonic Corp. * $ Specialized Consumer Services - 0.7% H&R Block, Inc. $ Total Consumer Services $ Retailing - 12.0% Internet Retail - 0.6% Netflix, Inc. * $ General Merchandise Stores - 2.5% Dollar General Corp. * $ Dollar Tree, Inc. * $ Apparel Retail - 1.8% Ross Stores, Inc. $ The Men's Wearhouse, Inc. The TJX Companies, Inc. $ Home Improvement Retail - 1.0% Lowe's Companies, Inc. $ Specialty Stores - 2.7% Signet Jewelers, Ltd. $ Tractor Supply Co. * Ulta Salon Cosmetics & Fragrance, Inc. * $ Automotive Retail - 2.7% Advance Auto Parts, Inc. $ Lithia Motors, Inc. O'Reilly Automotive, Inc. * $ Homefurnishing Retail - 0.7% Restoration Hardware Holdings, Inc. * $ Williams-Sonoma, Inc. $ Total Retailing $ Food & Staples Retailing - 2.6% Drug Retail - 1.2% CVS Health Corp. $ Rite Aid Corp. * $ Food Retail - 1.4% The Kroger Co. $ Whole Foods Market, Inc. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 4.8% Brewers - 0.6% Molson Coors Brewing Co. (Class B) $ Distillers & Vintners - 1.1% Constellation Brands, Inc. * $ Soft Drinks - 0.7% Monster Beverage Corp. $ Packaged Foods & Meats - 2.4% Diamond Foods, Inc. * $ Hormel Foods Corp. Keurig Green Mountain, Inc. Tyson Foods, Inc. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 9.5% Health Care Equipment - 3.6% Boston Scientific Corp. * $ Edwards Lifesciences Corp. * Insulet Corp. * $ Health Care Supplies - 2.6% Align Technology, Inc. * $ Endologix, Inc. * LDR Holding Corp. * $ Health Care Distributors - 1.5% Cardinal Health, Inc. $ Health Care Services - 0.9% MEDNAX, Inc. * $ Managed Health Care - 0.9% WellCare Health Plans, Inc. * $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 7.2% Biotechnology - 3.0% Alkermes Plc * $ Neurocrine Biosciences, Inc. * Ophthotech Corp. TESARO, Inc. * Vertex Pharmaceuticals, Inc. * $ Pharmaceuticals - 2.8% Endo International Plc $ Jazz Pharmaceuticals Plc * $ Life Sciences Tools & Services - 1.4% Charles River Laboratories International, Inc. * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 1.1% Regional Banks - 1.1% BankUnited, Inc. * $ Signature Bank * $ Total Banks $ Diversified Financials - 6.6% Specialized Finance - 2.9% Intercontinental Exchange, Inc. $ Nasdaq, Inc. $ Consumer Finance - 0.8% Discover Financial Services, Inc. $ Asset Management & Custody Banks - 2.9% Affiliated Managers Group, Inc. * $ Oaktree Capital Group LLC SEI Investments Co. The Blackstone Group LP $ Total Diversified Financials $ Real Estate - 0.4% Health Care REIT - 0.4% Ventas, Inc. $ Total Real Estate $ Software & Services - 16.1% Internet Software & Services - 7.4% Akamai Technologies, Inc. * $ comScore, Inc. * CoStar Group, Inc. * Criteo SA (A.D.R.) Demandware, Inc. * Facebook, Inc. * Google, Inc. (Class A) * Google, Inc. (Class C) HomeAway, Inc. * LinkedIn Corp. * Twitter, Inc. * $ IT Consulting & Other Services - 1.1% Cognizant Technology Solutions Corp. * $ Gartner, Inc. * $ Data Processing & Outsourced Services - 2.4% CoreLogic, Inc./United States * $ MasterCard, Inc. MAXIMUS, Inc. Sabre Corp. $ Application Software - 4.0% ANSYS, Inc. * $ Autodesk, Inc. * Blackbaud, Inc. Cadence Design Systems, Inc. * Intuit, Inc. Qlik Technologies, Inc. * SS&C Technologies Holdings, Inc. * The Ultimate Software Group, Inc. * $ Systems Software - 1.2% Fleetmatics Group Plc * $ ServiceNow, Inc. * Tableau Software, Inc. * $ Total Software & Services $ Technology Hardware & Equipment - 0.6% Communications Equipment - 0.6% F5 Networks, Inc. * $ Palo Alto Networks, Inc. * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 3.1% Semiconductors - 3.1% Analog Devices, Inc. $ Avago Technologies, Ltd. Broadcom Corp. Qorvo, Inc. Skyworks Solutions, Inc. * $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 1.2% Wireless Telecommunication Services - 1.2% SBA Communications Corp. * $ Total Telecommunication Services $ Utilities - 0.2% Independent Power Producers & Energy Traders - 0.2% Dynegy, Inc. * $ Total Utilities $ TOTAL COMMON STOCKS (Cost $1,090,186,640) $ TOTAL INVESTMENT IN SECURITIES - 99.4% (Cost $1,090,186,640) (a) $ OTHER ASSETS & LIABILITIES - 0.6% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. REIT Real Estate Investment Trust. (a) At August 31, 2015, the net unrealized appreciation on investments based on cost for federal income tax purposes of $1,094,046,041 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3. The following is a summary of the inputs used as of August 31, 2015, in valuing the Funds's investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
